         Case 1:18-cv-11365-PGG Document 42 Filed 05/15/19 Page 1 of 2

        Case 1:18-cv-11365-PGG Document 38-2 Filed 05/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JEFFREY B. REIFMAN, JONA THAN BERG,                        No. 1:18 Civ. 11365 (PGG)
JULIE HARLEY, CONNOR VAN GESSEL,
ARLINE VAN GESSEL, and MIGUEL                              ORDER FOR ADMISSION
MORENO, individually and on behalf of all                    PRO HACE VICE
others similarly situated,

                               Plaintiffs,

               V.

CANARY CONNECT, INC.,

                               Defendant.


       The motion of Carson R. Griffis, for admission to practice Pro Hae Vice in the above

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bar of the state of

Illinois and that his contact information is as follows:

       Applicant Name:         Carson R. Griffis

       Firm Name:              Hinshaw & Culbertson LLP

       Address:                151 N. Franklin Street, Suite 2500

       City/State/Zip:         Chicago, IL 60606

       Telephone/Fax:          312-704-3062/312-704-3001

Applicant having requested admission Pro Hae Vice to appear for all purposes as counsel for

defendant Canary Connect, Inc. in the above entitled action;

        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in the

above captioned case in the United States District Court for the Southern District of New York.

All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


303674094vl 1016434
          Case 1:18-cv-11365-PGG Document 42 Filed 05/15/19 Page 2 of 2

          Case 1:18-cv-11365-PGG Document 38-2 Filed 05/10/19 Page 2 of 2




Dated:_    ____,,__~_.,..,__,._1f-+-,_J-o~(_q~_



                                                      United States D i s t r i c ~ Judge




                                                  2
 303674094vl 1016434
